DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant argues on page 8 of the 6/21/2021 communication,
“The term hardware secure element as claimed would have been recognized by one or ordinary skill in the art as referring to a discrete security chip which is connected through a serial interface to the host microprocessor.”

The examiner responds that the above is not recited in claim 21. If the applicant wished this limitation to be applied, it should be recited in the claims.

The examiner disputes that this very specific and particular definition is implicit. The two teaching references cited in the arguments that follow the above excerpt do not provide that particular definition. 

It may be that a hardware secure element typically or often is a discrete security chip which is connected through a serial interface to the host microprocessor. But that doesn’t mean it must be implemented that way. 
protected memory.” This would seem to have various of the properties attributed to a ‘hardware secure element.’ 

The applicant argues that “hardware secure element” means something more that the protected memory described in Johnson et al. But then the definition that the applicant is apparently using, “a discrete security chip which is connected through a serial interface to the host microprocessor” would need to be in the claims to be properly considered. Even the teaching references which the applicant cited don’t limit “hardware secure element” to that narrow definition. 

Regarding the applicant’s arguments on pages 13 and 14 regarding teachings of Narendra, it is clear that Narendra *does* teach that a long press can be needed for user authentication, and plainly the key fob is not active until the user is authenticated, so the limitation in question is met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 6, 7, 12-15, 17, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2014/0218165).
Re claim 21:

Johnson et al. teaches a universal / programmable keyless entry remote for cars. See figure 1, which shows a processor, a battery and various communication circuitry.



A first communication module is the programming portion, which (see paragraphs 0076 to 0086 for instance) operates through communication with an external configuration system. This allows the programmable keyless entry remote to receive the configurations for a particular vehicle. This is a programming mode. In this mode, the device communicates with a system that configures it. This is seen in detail at figure 3. The programmable keyless entry remote of Johnson et al. can learn its configuration from communication with a configuration system 310 or alternatively through communication with an existing remote 360.


The external electronic access control device is the security system of a car. That is to say, the programmable keyless entry remote of Johnson et al. operates to open a car in this mode. This is normally the only operational system of a simple remote. A simple remote keyless entry system would access just one car. The Johnson et al. system has this, but also has the data exchange with the previously discussed external electronic communication device, which is the programming device, through which it becomes a universal keyless entry system.

	Through the controller buttons, the user can operate the programmable keyless entry remote of Johnson et al. in one of two ways, either in the programming mode as per figure 3, or in the ‘regular use’ mode where it accesses the security system of a vehicle as any keyless entry fob does.

Regarding a single button to switch modes, the examiner makes several points about Johnson et al.:

(1) Johnson et al. (US 2014/0218165) does in fact have particular buttons that are pressed to enter a configuration mode and perform configurations. Johnson et al. teaches at para 0087 and 0088 (emphasis by examiner)
[0087] In the manual configuration mode a user or a technician configures the remote device using the mechanical interfaces such as push buttons 354 that are operatively connected to the manual configuration module 352.  In manual configuration mode, feedback may be provided to the end user through, for example, the feedback LEDs 356. 
[0088] When the user interface, e.g., push buttons 354, is also the configuration interface, the remote device will be provided to the user in a neutral state with no configuration information present in memory.  The user can then use the available input elements to enable configuration mode, enter the configuration password, and enter the desired vendor profile code.  



The claims require a controller to enter configuration mode and switch between modes. This Johnson et al. has. 

(2) Johnson et al. may have more than what is claimed, that is, Johnson et al. may have more functions and more buttons than what is claimed (the applicant admits as much on page 8 of the 7/20/2020 arguments), but that doesn’t mean that Johnson et al. fails to meet the claim limitations. 

In other words, if Johnson et al. has mode switching (which he must have) along with many other buttons and functions, Johnson et al. still meets the limitations of the claim. Having more functionality than what is claimed is certainly not fatal to a rejection.

(3) The applicant presents an alternative possibility for Johnson et al.: “At best, each mode may be assigned to a dedicated button while switching between modes of operation is certainly not disclosed in Johnson.”



(4) Johnson et al. was employed in a 35 USC 103 rejection rather than a 35 USC 102 rejection. A rejection under 35 USC 103 does not require that every limitation is identically taught in Johnson et al. 

Rather, a rejection under 35 USC 103 requires Johnson et al. teaches the claim limitations or their functional equivalents. The examiner maintains that even if Johnson et al. did not explicitly teach a single button to switch modes (and Johnson et al. seems to suggest this), Johnson et al. certainly has the equivalent, since Johnson et al. teaches all the operational capability that is recited in the claims, including mode switching.

Re claim 2: 
Johnson et al. teaches at para 0055,
“The remote entry device 100 also comprises a power unit 130.  The power unit 130 comprises a power supply/battery 132 and a power on reset module 134.  In another embodiment the remote entry device 100 may be powered by line power instead of by the battery 132.”

Re claims 4, 6, 7 and 12-15: Johnson et al. has a wide range of configurations and communications options that cover these claimed configuration and communication options.

Re claim 17: See discussions re claim 1, above.

Re claim 23: If a system uses a secure key as Johnson et al. teaches at para 0096, then it would have been obvious to be able to update that key.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. as applied to claim 21 above, in view of Narendra et al. (US 2014/0266596).
Johnson et al. is silent on button duration in the use of the key fob.
Narendra teaches a device which can be (abstract) a key fob. Notably (para 0040 and 0105), secure activation in Narendra requires depressing the activation button for a predetermined duration.
In view of the teachings of Narendra, it would have been obvious to one of ordinary skill in the art at the time of the invention that use of the duration of key pressing can be a way to give input without requiring different keys because duration is a different input on the same key.

Allowable Subject Matter
Claims 22 and 25 are allowed.

The prior art fails to teach or fairly suggest the use of a unique chip identifier in the manner recited in the claims, in the context of all other limitations present.

The examiner emphasizes that the claims are analyzed as a whole and this statement should not be construed as indicating that particular limitations by themselves would be allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392.  The examiner can normally be reached on Monday through Friday, from 9 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A HESS/Primary Examiner, Art Unit 2876